OPINION OE THE CouRT BY
JüDGE PETERS :
In Johnson’s Exr. vs. Wiseman’s Exr. 4 Met. 357, this court said questions respecting the right to what .are called fixtures arise between three classes of persons:
1. Between heir and executor, and there the rule obtains with most rigor in favor of the -inheritance; and against the right to consider as a personal chattel anything which has been affixed to the freehold. 2. Between the executor of a tenant for life and the remainderman, or reversioner, and here the right to fixtures is considered more favorably to executors. 3. Between landlord and tenant; and here the'claim to have articles considered as personal property is received with the greatest latitude and indulgence. 4. There is still an exception of a broader character in respect to fixtures erected for the purposes of trade.
The controversy in this case is between the tenant and the vendee of the landlord who occupies the place of landlord, and the rule is between such that a claim of the tenant to have buildings put on the leased premises for his convenience, and for the purposes of trade, considered as personal property, is to be considered with the greatest latitude and indulgence. And applying this rule to the present case there appears to be no error in the judgment of the court below. And the same is therefore affirmed.